1                                                                   JS-6
2
3
4
5
6
                         UNITED STATES DISTRICT COURT
7
              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
8
9    Samantha Jones,                                    Case No. CV 15-00105 JGB (Ex)
10
                                           Plaintiff,
11
                   v.                                           JUDGMENT
12
     Abercrombie & Fitch Trading Co.;
13
     Abercrombie & Fitch Stores Inc.,
14
                                       Defendants.
15
16
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17
18         Pursuant to the Order filed concurrently herewith, the Motion for Final
19   Approval of Class Action Settlement filed by Plaintiff is GRANTED. Thus, the
20   Court:
21         (1)    GRANTS final approval of the Settlement Agreement;
22         (2)    AWARDS Class Counsel attorneys’ fees in the amount of
23                $2,400,000;

24         (3)    AWARDS Class Counsel costs in the amount of $43,323.69;
25         (4)    AWARDS $10,000.00 to Plaintiffs Jones and Grob;
26
           (5)    ORDERS the payment of $37,500.00 to the California Labor and
27                Workforce Development Agency;
28
 1       (6)   ORDERS the payment of $154,500 to the claims administrator; and

 2       (7)   DISMISSES the Complaint WITH PREJUDICE.
 3
 4
     Dated: November 19, 2018
 5
 6                                      THE HHONORABLE
                                               ONORABLE JESUS JESSUS G. BERNAL
                                        United States
                                               States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
